Citation Nr: 1550516	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  14-01 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1950 to January 1957 and from August 1957 to October 1957.  The Veteran died in September 2011, and the Appellant is the Veteran's surviving spouse.  This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).

In October 2015, the Appellant testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's certificate of death states that the Veteran died in September 2011.  A signed City of Detroit death certificate indicates the Veteran's death was due to acute myocardial infarction (MI), atrial fibrillation, and congestive heart failure.  An amended State of Michigan death certificate was also submitted which included paranoid schizophrenia as an "underlying cause" or disease or injury that initiated the events resulting in death.  The State of Michigan death certificate noted it was amended in October 2012.  The Veteran was service-connected for paranoid schizophrenia, rated totally disabling from October 2006, at the time of his death.

The Appellant contends that the Veteran's service-connected paranoid schizophrenia materially contributed to this death.  During an October 2015 hearing, the Appellant asserted that the Veteran's service-connected psychiatric disorder caused seizures and tremors, as well as episodes where he would go to the emergency room with chest pains.  She claimed that this mental and physical stress damaged his heart and led to his heart failure.  She also asserted that the medication he was on for his psychiatric disability contributed to the worsening of his heart.  

The Board is aware of instructions within VA Manual M21-1, Form Letter 13-04, that directs claims screeners not to develop evidence in dependency and indemnity compensation (DIC) benefits claims where a service connected disability has been identified as the primary or contributory cause of death, because those claims are considered sufficiently developed to grant the benefit.  Those instructions, however, contemplate a factual context with no evidence adverse to an award of the benefit.  Here, the initial death certificate did not include the service-connected disability as a contributory cause of death.  The death certificate amended more than a year after the Veteran's death included the Veteran's service-connected psychiatric disability as a cause of death.  The basis for the revision is not clear from the record.  Accordingly, in this case, this manual provision does not provide a basis for a grant of service connection for the cause of the Veteran's death, and additional development is warranted.

Given the differences in the death certificates, the Board finds the evidence raises additional medical questions.  Accordingly, a VA medical opinion should be obtained to determine whether the Veteran's service-connected psychiatric disability caused or contributed to his death.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Appellant and request that she submit or authorize the release of outstanding relevant treatment records not already of record.  Request that she authorize the release of any non-VA treatment records.  The Board is particularly interested in the records that resulted in the amendment to the Veteran's death certificate in 2012.  Make attempts to obtain identified records.  All attempts to fulfill this development should be documented in the claims file.

2.  After completing the above development, obtain a VA medical opinion.  Make the claims file available to the examiner for review of the case (including records in Virtual VA and VBMS).  The examiner is asked to note that this case review took place.

The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability) that the Veteran's service-connected schizophrenia contributed substantially or materially to his death, combined to cause death, or aided or lent assistance to the production of death.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term 'as likely as not' does not mean 'within the realm of medical possibility,' but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

The examiner should not invoke the phrase 'without resort to mere speculation' without explaining the basis for such an opinion.  That is, if the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010)

3.  After completing the development and conducting any additional development that is deemed warranted, readjudicate the claim on appeal.  If the benefit sought remains denied, furnish the Appellant and her representative a supplemental statement of the case and provide an opportunity to respond before the case is returned to the Board.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

